Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: The matters must be remitted for a hearing because Family Court erred in summarily dismissing, sua sponte, four petitions. The petitions sought custody of the children, modification of visitation and support, and charged respondent with menacing (see, Matter of Smith v Jacobson, 134 AD2d 676; Mosesku v Mosesku, 108 AD2d 795). (Appeal from order of Erie County Family Court, Killeen, J.—family offense.) Present—Doerr, J. P., Boomer, Green, Pine and Lowery, JJ.